

Exhibit 10.37
SEPARATION AGREEMENT AND RELEASES




This Separation Agreement and Releases ("Separation Agreement") is made and
entered into as of the 16th day of December, 2015, by and between Ryan Dunlap
(hereinafter "Executive") and Galena Biopharma, Inc. ("GALENA"), a corporation
organized under the laws of the State of Delaware, and its affiliates
(hereinafter collectively referred to as the "Company").


WHEREAS, Executive and GALENA are parties to an Employment Agreement dated as of
May 1, 2014 (hereinafter, the "Employment Agreement");


WHEREAS, Executive and Company intend to settle any and all claims that
Executive may have against Company as a result of any act, occurrence, decision,
event or omission occurring at any time prior to the signing of this Separation
Agreement, including, but not limited to, any matter or fact arising out of
Executive's employment with GALENA, compensation during the employment, the
termination of Executive's employment, or the events giving rise to the
Employment Agreement or this Separation Agreement;


WHEREAS, the parties have had extensive negotiations concerning the terms and
conditions of the Executive's separation arrangement from the Company, and they
have agreed upon such terms and conditions as set forth in this Separation
Agreement;


NOW, THEREFORE, in consideration of the severance payments and benefits,
obligations and covenants all contained herein, the parties agree as follows:



1



--------------------------------------------------------------------------------



1. Termination of Employment. Executive's last day of employment with the
Company is December 31, 2015 (the "Separation Date") and after that date,
Executive will have no role or relationship with or obligation to the Company
except as set forth in this Separation Agreement.


2.Separation Agreement. Executive understands that any payments or benefits paid
or granted to him pursuant to this Separation Agreement represent consideration
for signing this Separation Agreement and are not salary, wages or benefits to
which Executive was already entitled. Executive understands that, in light of
the circumstances surrounding his employment with the Company, the Company chose
to terminate the Employment Agreement, but in consideration for Executive's
execution of this Separation Agreement, the Company has agreed to provide the
Executive with payment and benefits in excess of the payments and benefits
described in the Employment Agreement for such termination. Executive
understands that he will not receive any payments or benefits from the Company
unless (a) he executes this Separation Agreement and does not revoke it within
the time period permitted herein, and (b) he complies with all obligations in
this Separation Agreement and does not breach it. Pursuant to the terms of this
Separation Agreement, Executive will receive the following benefits:


a.
Payment of Executive's base salary for the period from December 16, 2015 through
the Separation Date, which amounts to Eleven Thousand Six Hundred Eight-Seven
Dollars and Fifty Cents ($11,687.50), less all applicable taxes and
withholdings;




2



--------------------------------------------------------------------------------



b.
A lump sum severance payment of One Hundred Forty Thousand Two Hundred Fifty
Dollars and No Cents ($140,250.00), less all applicable taxes and withholdings,
to be made by no later than ten (10) business days following the execution of
Exhibits A and B in accordance with Section 9 of this Separation Agreement
without any revocation having occurred;

c.
A lump sum payment of Executive’s target bonus for 2015 of Eighty-Four Thousand
One Hundred and Fifty Dollars and No Cents ($84,150.00), less applicable taxes
and withholdings, to be made by no later than ten (10) business days following
the execution of Exhibits A and B in accordance with Section 9 of this
Separation Agreement without any revocation having occurred;

d.
In the event Executive elects COBRA, the COBRA continuation premium payments
will be made by the Company during the six (6) month period following the
Separation Date, or until the first date on which Executive is enrolled in
another health insurance plan, whichever is sooner;

e.
[A letter of reference from GALENA's CEO containing language to be mutually
agreed upon by Executive and the CEO;]

f.
Payment for any accrued and unused PTO through May 1, 2015; and



g.
A consulting agreement for a period of three (3) months after the Termination
Date in the form as attached in Exhibit C (the "Consulting Agreement").

3.Release of Claims by Executive. Executive and the Company intend to settle any
and all claims that Executive may have against the Company as a result of the
hiring of

3



--------------------------------------------------------------------------------



Executive, Executive's employment, Executive's compensation while employed, and
the termination of Executive's employment. Executive agrees that in exchange for
GALENA's promises in the Agreement and in exchange for the separation pay and
benefits to be paid to Executive as described in the Agreement, Executive, on
behalf of Executive and Executive's heirs, successors and assigns, hereby
releases and forever discharges the Company, its predecessors, successors, and
assigns, and their respective boards of directors, board committees, officers,
directors, shareholders, agents, employees, and insurers (the "Released
Parties"), from all liability for damages and from all claims that Executive may
have against the Released Parties arising from or relating to the hiring of
Executive, Executive's compensation while employed, Executive's employment, the
termination of Executive's employment, and any other actions, decisions, alleged
omissions, or events occurring on or prior to the signing of this Separation
Agreement.


a.
Executive understands and agrees that Executive's release of claims in this
Separation Agreement includes, but is not limited to, any claims Executive may
have under Title VII of the Federal Civil Rights Act of 1964, as amended; the
Americans with Disabilities Act, the Equal Pay Act, the Fair Labor Standards
Act, the Employee Retirement and Income Security Act, the Age Discrimination in
Employment Act, the Family and Medical Leave Act; Oregon discrimination laws or
any other federal, state, or local statute, ordinance, or law.



b.
Executive also understands that Executive is giving up all other claims, whether
grounded in contract or tort theories, including, but not limited to, wrongful


4



--------------------------------------------------------------------------------



discharge, breach of contract, tortious interference with contractual relations,
promissory estoppel, detrimental reliance, breach of the implied covenant of
good faith and fair dealing, breach of express or implied promise, breach of
manuals or other policies, breach of fiduciary duty, assault, battery, fraud,
invasion of privacy, intentional or negligent misrepresentation, defamation,
including libel, slander, discharge defamation and self-publication defamation,
discharge in violation of public policy, whistleblower, intentional or negligent
infliction of emotional distress, or any other theory, whether legal or
equitable.


c.
Executive will not institute any lawsuit against the Released Parties arising
from or relating to the hiring of Executive, Executive's employment, Executive's
compensation while employed, the termination of Executive's employment, or any
other actions, decisions, alleged omissions, or events occurring prior to the
signing of this Separation Agreement.



d.
To the extent required by law, nothing contained in this Separation Agreement
will be interpreted to prevent Executive from filing a charge with a
governmental agency or participating in or cooperating with an investigation
conducted by a governmental agency. However, Executive agrees that Executive is
waiving the right to any monetary damages or other individual legal or equitable
relief awarded as a result of any such proceeding related to any claim against
the Released Parties arising from or relating to the hiring of Executive,
Executive's employment, Executive's compensation while


5



--------------------------------------------------------------------------------



employed, the termination of Executive's employment, or any other actions,
decisions, alleged omissions, or events occurring on or prior to the signing of
this Separation Agreement.


e.
Notwithstanding any of the foregoing, by signing this Separation Agreement,
Employee does not waive Employee's right to: (i) any rights or benefits
Executive may have related to vested accrued benefits under the terms of the
Company's benefit plans; (b) seek benefits under applicable workers'
compensation and/or unemployment compensation statutes; (iii) be indemnified by
the Company pursuant to the terms of its bylaws, the law of the State of
Delaware and Section 7 of the Employment Agreement; (iv) pursue claims which by
law cannot be waived by signing this Separation Agreement; (v) enforce this
Separation Agreement; and/or (f) challenge the validity of this Separation
Agreement.



f. Executive expressly acknowledges that he has been given the opportunity to
take twenty-one (21) days to review this Separation Agreement before signing it,
and that he has been advised to consult with an attorney before signing it.
Executive acknowledges that he understands that he may revoke this Separation
Agreement, insofar as it extends to potential claims under the Age
Discrimination in Employment Act ("ADEA''), by informing the Company of
Executive's intent to revoke his waiver of ADEA claims within seven (7) days
following the execution of this Separation Agreement, and that this Separation

6



--------------------------------------------------------------------------------



Agreement is not effective or enforceable until that seven-day revocation period
has expired. Executive understands that any such revocation must be stated in
writing and delivered by hand or by certified mail-return receipt requested to
Ms. Stacey Delaney, Director of Human Resources, Galena Biopharma, Inc., 2000
Crow Canyon Place, Suite 380, San Ramon, CA 94583. The Company and Executive
agree that the consideration in Section 2 of this Separation Agreement is
allocated as follows: $84,150.00 and any cash payments under the Consulting
Agreement to Executive's waiver of ADEA claims, and the remainder to Executive's
other obligations set forth in this Separation Agreement, including Executive's
release of all other claims released in this Separation Agreement. If Executive
exercises this right to revoke or rescind his waiver of ADEA claims, the Company
shall have no obligation to provide the consideration allocated to Employee's
waiver of ADEA claims.


g.
Executive agrees that, if he challenges the validity of this Separation
Agreement, he will forfeit all amounts payable by the Company under this
Separation Agreement. Executive also agrees that if he violates this Separation
Agreement by suing the Company or the other Released Parties, in the event that
the Company is the prevailing party, Executive will pay all costs and expenses
of defending against the suit incurred by the Released Parties,


7



--------------------------------------------------------------------------------



including reasonable attorneys' fees, and return all payments received by
Executive on or after the Separation Date.


h.
Executive hereby acknowledges and states that Executive has read this Separation
Agreement, this Separation Agreement is written in language which is
understandable to Executive, that Executive fully appreciates the meaning of the
terms of this Separation Agreement, and that Executive enters into this
Separation Agreement freely and voluntarily.



4.Release of Claims by Company. The Company, its boards of directors, board
committees, officers, directors, shareholders, agents, and employees agree and
forever discharge and release Executive, his heirs, assign, executors and
administrators from any and all claims, actions, causes of action, grievances,
arbitrations, suits, proceedings, debts, controversies, agreements, attorney
fees, judgments, demands, and damages whatsoever, in law or equity, known to the
Company as of December 16, 2015 and arising from or relating to any actions,
decisions, alleged omissions, or events occurring on or prior to the signing of
this Separation Agreement, except any action or proceeding which the Company may
be required or requested to take against Executive as a result of any regulatory
agency action. This includes, but is not limited to, any claims arising from or
relating to Executive's employment with, and recruitment to, the Company, and
Executive's termination of employment. Nothing in this Separation Agreement
releases or waives Company's right to enforce any breach or violation of this
Separation Agreement.



8



--------------------------------------------------------------------------------



5.Confidentiality. Executive agrees that this Separation Agreement and the
Employment Agreement are confidential and agrees not to disclose any information
regarding the terms of this Separation Agreement or the Employment Agreement,
except to his immediate family and any tax, legal or other counsel he has
consulted regarding the meaning or effect hereof or as required by law, and he
will instruct each of the foregoing not to disclose the same to anyone. GALENA
agrees to disclose any such information only to any tax, legal or other counsel
of GALENA as required by law. Further, Executive shall not affirmatively make
any public or private statements about his employment or separation from GALENA
except to his immediate family and any tax, legal or other counsel he has
retained, unless authorized in writing by GALENA; except however, that in
response to any inquires from any media or third party, Executive only can state
that "Executive and GALENA have agreed to part ways on an amicable basis upon
the conclusion of the Employment Agreement." GALENA shall provide dates of
employment and positions held by Executive in response to any inquiry made by a
third party for any purpose regarding Executive's employment by GALENA, and
shall not be required to provide any other reference for Executive, whether oral
or written, other than the letter of reference described in Section 2(e) of this
Separation Agreement.


6.Executive Cooperation. As long as there is no conflict between Executive's
legal interests and those of the Company, Executive agrees that he shall, to the
extent reasonably requested in writing, cooperate with and serve in any capacity
requested by the Company in any investigation and/or threatened or pending
litigation (now or in the future) in which the Company is a party, and regarding
which Executive, by virtue of his employment with the Company, has knowledge or
information relevant to said investigation or litigation including, but not
limited to

9



--------------------------------------------------------------------------------



(i) meeting with representatives of the Company to prepare for testimony and to
provide truthful information regarding his knowledge, (ii) acting as the
Company's representative, and (iii) providing, in any jurisdiction in which the
Company requests, truthful information or testimony relevant to the
investigation or litigation. Company agrees to reimburse Executive's reasonable
expenses incurred for his cooperation under this Section 7. In the event
Executive’s cooperation is required after the expiration of Executive’s
consulting agreement and the Company requires that Executive spend more than ten
(10) hours in any activity contemplated by this Section 6, Executive and the
Company will mutually agree upon a reasonable reimbursement of Executive’s hours
and expenses.


Executive also agrees to cooperate with the Company and its counsel in
connection with any matters relating to the Company in which Executive has been
compelled, by subpoena or other compulsory, to testify or produce documents.
Executive shall provide notice to the Company within 48 hours of receiving such
notice and agrees to (i) meet with the Company's representatives and attorneys
(ii) provide the attorneys with any documents requested, and (iii) prepare for
any appearance with the Company's attorneys.


Executive, at his own expense, may retain his own counsel, in lieu of or in
addition to, the Company's counsel or counsel that the Company may appoint at
its expense to represent Executive. Executive's appointment of his own counsel
shall in no way interfere with his obligation to cooperate with the Company as
described herein.


7.Mutual Non-Disparagement. Executive and the Company agree that, at all times
following the signing of this Separation Agreement, they shall not engage in any

10



--------------------------------------------------------------------------------



defamation or willful and malicious disparagement of the other. Executive
acknowledges that the only persons whose statements may be attributed to the
Company for purposes of this Separation Agreement not to make disparaging
statements shall be each member of the Board of Directors of the GALENA and each
of GALENA's senior executive officers. Nothing in this Separation Agreement
prevents the Company from responding to subpoenas, government inquiries or other
obligations they may have under the law or from reporting criminal activities to
appropriate authorities.


8.Employment Agreement Provisions Incorporate Into Separation Agreement.
Executive and the Company will be bound by and comply with all provisions of the
agreements attached as Exhibit 1 of the Employment Agreement, for the durations
expressly stated in those agreements attached as Exhibit 1 of the Employment
Agreement, all of which are incorporated by reference into this Separation
Agreement. Aside from Exhibit 1 and Section 7 of the Employment Agreement, which
is incorporated herein, this Separation Agreement contains the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
other agreements, oral or written, heretofore made with respect thereto
including, without limitation, the Employment Agreement. In addition, no
provision of this Separation Agreement may be amended, modified, changed,
altered, or supplemented except by a writing that is signed by Executive and by
the Company.


9.Post-Employment General Release and Termination Certificate. As consideration
for the payments and benefits Executive receives under this Separation
Agreement, Executive agrees to execute the Termination Certificate attached as
Exhibit A and the

11



--------------------------------------------------------------------------------



General Release as Exhibit B to this Separation Agreement on or before December
31, 2015. If Executive fails to execute and return such documents to the Company
by December 22, 2015, or revokes the General Release after executing it,
Executive forfeits his right to all payments and benefits in the Separation
Agreement.


10.Indemnification Rights. In the event Executive is named as a defendant in a
lawsuit because of his role as an officer, manager, or employee of the Company,
Executive shall be entitled to the same indemnification rights and directors and
officers liability coverage he had while employed by the Company. In any such
lawsuit, the Company shall have the option of designating counsel for Executive
and Executive agrees that his counsel shall enter into a joint defense agreement
with the attorneys for the Company and any of its officers, directors,
shareholders, employees, or other agents or representatives with respect to
their common defense.


11.Severability. Any provisions of this Separation Agreement that may be
prohibited by, or unlawful or unenforceable under, any applicable law of any
jurisdiction shall, as to such jurisdiction, be ineffective without affecting
any other provision hereof. To the full extent, however, that the provisions of
such applicable law may be waived, they are hereby waived, to the end that this
Separation Agreement be deemed to be a valid and binding agreement enforceable
in accordance with its terms.


12.Controlling Law. This Separation Agreement has been entered into by the
parties in the State of Delaware and shall be continued and enforced in
accordance with the laws of Delaware.

12



--------------------------------------------------------------------------------





13.Arbitration. Any controversy, claim, or breach arising out of or relating to
this Separation Agreement or the breach thereof shall be settled by arbitration
in the State of Delaware in accordance with the rules of the American
Arbitration Association for commercial disputes and the judgment upon the award
rendered shall be entered by consent in any court having jurisdiction thereof;
provided, however, that this provision shall not preclude the Company from
seeking injunctive or similar relief from the courts to enforce its rights under
the Employment Covenants set forth in Article 5 of the Employment Agreement as
incorporated into this Separation Agreement.


14.Assignments. Subject to obtaining Executive's prior approval, which shall not
be unreasonably withheld or delayed, the Company shall have the right to assign
this Separation Agreement and to delegate all rights, duties and obligations
hereunder to any entity that controls the Company, that the Company controls or
that may be the result of the merger, consolidation, acquisition or
reorganization of the Company and another entity. Executive agrees that this
Separation Agreement is personal to Executive and Executive's rights and
interest hereunder may not be assigned, nor may Executive's obligations and
duties hereunder be delegated (except as to delegation in the normal course of
operation of the Company), and any attempted assignment or delegation in
violation of this provision shall be void.




EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS ENTIRE SEPARATION AGREEMENT
CAREFULLY, AS THIS SEPARATION AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS (AS ALLOWED BY LAW) WHICH HE MAY HAVE AGAINST THE COMPANY

13



--------------------------------------------------------------------------------



INCLUDING CLAIMS PURSUANT TO THE AGE DISCRIMINATION IN EMPLOYMENT ACT.












(This space intentionally left blank.)










IN WITNESS WHEREOF, Executive after due consideration and consultation, has
authorized, executed, and delivered this Separation Agreement all as of the date
first above written.


Galena Biopharma, Inc.




    _/s/ Mark W. Schwartz
Mark W. Schwartz
Chief Executive Officer


    Executive






     /s/ Ryan Dunlap
Ryan Dunlap

14



--------------------------------------------------------------------------------
















15



--------------------------------------------------------------------------------



EXHIBIT A


TERMINATION CERTIFICATE
I hereby certify that I do not have in my possession or under my control, nor
have I failed to return, any “Company Materials” as defined in that certain
Employment Agreement entered into with Galena Biopharma, Inc. and me, dated as
of May 1, 2014.


I further certify that I have complied with and will continue to comply with all
the terms of the Separation Agreement.


/s/ Ryan Dunlap    
Ryan Dunlap            
                                
December 31, 2015        
Date













16



--------------------------------------------------------------------------------





EXHIBIT B
GENERAL RELEASE
This General Release is made and entered into as of the 31st day of December,
2015 (the “Separation Date”), by and between Ryan Dunlap (hereinafter
“Executive”) and Galena Biopharma, Inc. (“Galena”), a corporation organized
under the laws of the State of Delaware, and its affiliates (hereinafter
collectively referred to as the “Company”).
WHEREAS, Executive and GALENA are parties to Separation and Release Agreement
dated as of December 16, 2015 (hereinafter, the “Separation Agreement”);
WHEREAS, Executive and Company intend to settle any and all claims that
Executive may have against Company as a result of any act, occurrence, decision,
event or omission occurring at any time after the signing of the Separation
Agreement, including, but not limited to, any matter or fact arising out of
Executive’s employment with GALENA, the termination of Executive’s employment,
or the events giving rise to the Separation Agreement or this General Release;
WHEREAS, under the terms of the Separation Agreement, Executive promised to
enter into this General Release as a condition precedent to the separation
payments and benefits to be provided under the Separation Agreement;
NOW, THEREFORE, in consideration of the payments and benefits, obligations and
covenants contained in the Separation Agreement herein, the parties agree as
follows:

17



--------------------------------------------------------------------------------



1.    Release of Claims. Executive and the Company intend to settle any and all
claims that Executive may have against the Company as a result of the hiring of
Executive, Executive’s employment, Executive’s compensation while employed, and
the termination of Executive’s employment. Executive agrees that in exchange for
GALENA’s promises in the Separation Agreement and in exchange for the separation
pay and benefits to be paid to Executive as described in the Separation
Agreement, Executive, on behalf of Executive and Executive’s heirs, successors
and assigns, hereby releases and forever discharges the Company, its
predecessors, successors, and assigns, and their respective boards of directors,
board committees, officers, directors, shareholders, agents, employees, and
insurers (the “Released Parties”), from all liability for damages and from all
claims that Executive may have against the Released Parties arising from or
relating to the hiring of Executive, Executive’s compensation while employed,
Executive’s employment, the termination of Executive’s employment pursuant to
any other actions, decisions, alleged omissions, or events occurring on or prior
to the signing of this General Release.
A.    Executive understands and agrees that Executive’s release of claims in
this General Release includes, but is not limited to, any claims Executive may
have under Title VII of the Federal Civil Rights Act of 1964, as amended; the
Americans with Disabilities Act, the Equal Pay Act, the Fair Labor Standards
Act, the Employee Retirement and Income Security Act, the Age Discrimination in
Employment Act, the Family and Medical Leave Act, the Oregon discrimination
laws, or any other federal, state, or local statute, ordinance, or law.
B.    Executive also understands that Executive is giving up all other claims,
whether grounded in contract or tort theories, including, but not limited to,
wrongful discharge, breach of contract, tortious interference with contractual
relations, promissory estoppel, detrimental reliance,

18



--------------------------------------------------------------------------------



breach of the implied covenant of good faith and fair dealing, breach of express
or implied promise, breach of manuals or other policies, breach of fiduciary
duty, assault, battery, fraud, invasion of privacy, intentional or negligent
misrepresentation, defamation, including libel, slander, discharge defamation
and self-publication defamation, discharge in violation of public policy,
whistleblower, intentional or negligent infliction of emotional distress, or any
other theory, whether legal or equitable.
C.    Executive will not institute any lawsuit against the Released Parties
arising from or relating to the hiring of Executive, Executive’s employment,
Executive’s compensation while employed, the termination of Executive’s
employment, or any other actions, decisions, alleged omissions, or events
occurring prior to the signing of this General Release.
D.    To the extent required by law, nothing contained in this General Release
will be interpreted to prevent Executive from filing a charge with a
governmental agency or participating in or cooperating with an investigation
conducted by a governmental agency. However, Executive agrees that Executive is
waiving the right to any monetary damages or other individual legal or equitable
relief awarded as a result of any such proceeding related to any claim against
the Released Parties arising from or relating to the hiring of Executive,
Executive’s employment, Executive’s compensation while employed, the termination
of Executive’s employment, or any other actions, decisions, alleged omissions,
or events occurring on or prior to the signing of this General Release.
E.    Notwithstanding any of the foregoing, this General Release shall not apply
with respect to any rights or claims which Executive may have under the terms of
the Separation Agreement itself or to any rights or benefits Executive may have
related to vested accrued benefits under the terms

19



--------------------------------------------------------------------------------



of the Company’s benefit plans or to the Executive’s right to be indemnified by
the Company pursuant to the terms of its bylaws and the law of the State of
Delaware.
F.    Executive expressly acknowledges that he has been given the opportunity to
take twenty-one (21) days to review this General Release before signing it, and
that he has been advised to consult with an attorney before signing it.
Executive acknowledges that he understands that he may revoke this General
Release, insofar as it extends to potential claims under the Age Discrimination
in Employment Act, by informing the Company of Executive’s intent to revoke this
release within seven (7) days following the execution of this General Release,
and that this General Release is not effective or enforceable until that
seven-day revocation period has expired. Executive understands that any such
revocation must be stated in writing and delivered by hand or by certified
mail-return receipt requested to Stacey Delaney, Director of Human Resources,
Galena Biopharma, Inc., 2000 Crow Canyon Place, Suite 380, San Ramon, CA 94583.
If Executive exercises this right to revoke or rescind, the Company shall have
no obligation to provide severance pay or benefits to Executive as provided by
the Agreement.
G.    Executive acknowledges that the Company’s obligation to provide any
severance pay or benefits pursuant to the Agreement shall not become effective
or enforceable until the revocation period identified above has expired without
notice of revocation having been made.
H.    Executive agrees that he will forfeit all amounts payable by the Company
under the Separation Agreement if he challenges the validity of this General
Release. Executive also agrees that if he violates this General Release by suing
the Company or the other Released Parties, in the event that the Company is the
prevailing party, Executive will pay all costs and expenses of defending

20



--------------------------------------------------------------------------------



against the suit incurred by the Released Parties, including reasonable
attorneys’ fees, and return all payments received by Executive on or after the
termination of his employment.
2.    This General Release shall be binding upon, and inure to the benefit of,
Executive and the Company and their respective successors and permitted assigns.
3.    Executive hereby acknowledges and states that Executive has read this
General Release, this General Release is written in language that is
understandable to Executive, that Executive fully appreciates the meaning of the
terms of this General Release, and that Executive enters into this General
Release freely and voluntarily.
EXECUTIVE ACKNOWLEDGES THAT SHE HAS READ THIS ENTIRE GENERAL RELEASE CAREFULLY,
AS THIS GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS (AS
ALLOWED BY LAW) WHICH SHE MAY HAVE AGAINST THE COMPANY INCLUDING CLAIMS PURSUANT
TO THE AGE DISCRIMINATION IN EMPLOYMENT ACT.


IN WITNESS WHEREOF, Executive after due consideration and consultation, has
authorized, executed, and delivered this General Release all as of the date
first above written.
                        
/s/ Ryan Dunlap        
    Ryan Dunlap

















21

